Case 2:20-cv-06105-KM-ESK Document 8-1 Filed 08/06/20 Page 1 of 11 PageID: 345




Scott S. Christie                           Erik Paul Belt
MCCARTER & ENGLISH, LLP                     Anne E. Shannon
Four Gateway Center                         MCCARTER & ENGLISH, LLP
100 Mulberry Street                         265 Franklin St.
Newark, New Jersey 07102-4056               Boston, Massachusetts 02110
Tel: (973) 622-4444                         Tel: (617) 449-6500
schristie@mccarter.com                      ebelt@mccarter.com
                                            ashannon@mccarter.com

Attorneys for Plaintiff
Hayward Industries, Inc.

                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY


HAYWARD INDUSTRIES, INC.,                   Civil Action No. 2:20-cv-06105-KM-
                                            ESK
                         Plaintiff,

                  v.           MEMORANDUM IN SUPPORT OF
                               HAYWARD’S MOTION FOR
SALTWATER POOL SUPPLIES, d/b/a ALTERNATIVE SERVICE OF
SALT POOL STORE, d/b/a         PROCESS AND EXTENSION OF
SaltPoolStore.com and SALT PRO TIME TO SERVE
SYSTEMS LLC d/b/a SALT PRO
SYSTEMS d/b/a SALT PRO
SYSTEMS DIRECT, d/b/a
SaltProDirect.com

                         Defendant.


                                      INTRODUCTION

        Plaintiff Hayward Industries, Inc. (“Hayward”), respectfully requests that the

Court allow alternative service of process on Defendant Saltwater Pool Supplies,

d/b/a Salt Pool Store, d/b/a SaltPoolStore.com (“Salt Pool Store”) by e-mail.

ME1 33945565v.2
Case 2:20-cv-06105-KM-ESK Document 8-1 Filed 08/06/20 Page 2 of 11 PageID: 346




Hayward has already attempted to serve Salt Pool Store numerous times, via a

process server, at three of its last known addresses. But Salt Pool Store could not

be found at those addresses and appears to have abandoned them or is, at the very

least, concealing its location. Indeed, Salt Pool Store appears to have moved

several times, and its last three known addresses have been abandoned.

Furthermore, Salt Pool Store has no known agent for accepting service of process.

In short, Salt Pool Store is playing a shell game to avoid service.

        The only other means of contacting Salt Pool Store is through its e-mail

address listed on its website. (The website is still in operation, and Salt Pool Store

is still advertising and selling infringing products. Thus, Salt Pool Store appears to

still be in business, even though it is concealing its location.) Therefore, Hayward

seeks to serve Salt Pool Store with process by sending a copy of the summons and

Amended Complaint via Salt Pool Store’s e-mail address. Moreover, Hayward

requests additional time to serve Salt Pool Store to ensure that service is

completed.

                                  BACKGROUND

        A.        The Alleged Trademark Infringement and Unfair Competition

         Hayward asserts claims for trademark infringement, false advertising,

counterfeiting, false designation of origin, and other claims under the Lanham Act,

as well as related claims under New Jersey statutory and common law. In general,


                                          2
ME1 33945565v.2
Case 2:20-cv-06105-KM-ESK Document 8-1 Filed 08/06/20 Page 3 of 11 PageID: 347




Hayward alleges that Salt Pool Store and its related entities are advertising and

selling chlorine generation equipment for swimming pools that trades on

Hayward’s federally registered marks, such as T-CELL-15® and AQUA RITE®.

        By way of background, pool chlorine generators are electronic systems that

turn salt into chlorine to sanitize a pool, eliminating the need to manually add

liquid chlorine or chlorine pellets. These systems include various component parts,

including salt cells. A salt cell is part of a larger salt chlorination system (e.g.,

Hayward’s AQUA RITE® system) that includes a controller circuit box and various

other fittings and components. A T-CELL-15® salt cell may be included as part of

a Hayward salt chlorination system.

        Shown below is a HAYWARD® T-CELL-15® salt cell, which is one of

several models that Hayward sells under various trademarks. For example, some

models also bear the TURBO CELL® or GOLDLINE® marks.




                                         3
ME1 33945565v.2
Case 2:20-cv-06105-KM-ESK Document 8-1 Filed 08/06/20 Page 4 of 11 PageID: 348




        These salt cells need to be replaced every few years. Salt Pool Store falsely

advertises and passes off its replacement salt cells as HAYWARD® T-CELL-15®

salt cells by, for example, luring customers with pop-up ads for “Hayward’s T-

Cell-15 Just $269.00 40,000 Gallons 5 Year Warranty.” Below is an example of

an infringing ad, which pops up on various pool industry and consumer websites

when a customer searches online for Hayward’s salt cells:




https://www.aquaticsintl.com/manufacturer/apj-corp.

        Once a consumer selects the link to open the advertisement above, expecting

it will lead to a website to buy a genuine HAYWARD® T-CELL-15® salt cell, the

consumer is instead directed to Salt Pool Store’s own “Platinum Edition

replacement salt cell for HAYWARD T-CELL-15” on Salt Pool Store’s website.

To wit:




                                          4
ME1 33945565v.2
Case 2:20-cv-06105-KM-ESK Document 8-1 Filed 08/06/20 Page 5 of 11 PageID: 349




https://saltpoolstore.com/collections/replacement-cells-for-hayward-
aquarite-systems/products/platinum-edition-replacement-salt-cell-for-
hayward-t-cell-15-40-000-gallons-5-year-
warranty?gclid=EAIaIQobChMI0q3No7_D6AIVeGMVCB2SvQ2REAEYASA
AEgII1_D_BwE (accessed May 18, 2020).
        Other instances of infringement are alleged in the Amended Complaint (Dkt.

No. 5) at, e.g., ¶¶ 34-69.

        B.        Hayward’s Unsuccessful Attempts to Serve Salt Pool Store

        Hayward filed its original complaint on May 19, 2020. Dkt. No. 1. But

before filing the complaint, Hayward sent a cease and desist letter to Salt Pool

Store. Only after receiving no response did Hayward file the complaint. Before

attempting to serve the complaint, Hayward sent another cease and desist letter and

                                           5
ME1 33945565v.2
Case 2:20-cv-06105-KM-ESK Document 8-1 Filed 08/06/20 Page 6 of 11 PageID: 350




a courtesy copy of the complaint by e-mail to Sales@saltpoolstore.com and also by

overnight mail. In that letter, Hayward invited settlement negotiations in one last

effort to avoid the need for service and extensive litigation. The e-mail was not

bounced back as “undeliverable,” thus indicating that Salt Pool Store is capable of

receiving e-mails at that e-mail address. See Exhibit A, email receipt for the cease

and desist letter and complaint. In other words, the e-mail address appears to be

valid.      The overnight mail package, however, was returned because it was

“refused” or because Salt Pool Store “does not live there.” Exhibit B, copies of

the returned envelopes.

         Salt Pool Store did not respond, and thus Hayward engaged a process server

to serve Salt Pool Store at its known addresses (as posted on its website) at 3501

Woodhead Drive, Northbrook, Illinois 60062 and 1850 Cotillion Drive, Unit 3201,

Atlanta, Georgia 30338-7900. The process server first attempted service on June

11, 2020 and June 16, 2020. As detailed in the process server correspondence, the

first two attempts to serve Salt Pool Store were unsuccessful. At both locations,

the process server was told that Salt Pool Store had moved and that the company is

otherwise unknown. Exhibit C, correspondence from the process server regarding

the Illinois and Atlanta, Georgia address for Salt Pool Store. Hayward also ordered

and paid for a “skip trace” to determine a location for Salt Pool Store, but no




                                          6
ME1 33945565v.2
Case 2:20-cv-06105-KM-ESK Document 8-1 Filed 08/06/20 Page 7 of 11 PageID: 351




additional or identifying information surfaced. Id. 1 Hayward further searched the

WHOIS registry records for the owner of the domain name saltpoolstore.com, but

that searched revealed that the registrant is anonymous.

        Nevertheless, Hayward continued in its efforts to serve Salt Pool Store.

Hayward researched various consumer review websites and secretary of state

corporate records, including in Illinois, Georgia, Delaware, and New York to try to

find Salt Pool Store’s corporate identity and address. After a further review of Salt

Pool Store’s website and after purchasing an infringing product, Hayward

discovered an additional entity that appears to be related to Salt Pool Store,

namely, Salt Pro Systems LLC. Thus, on July 21, 2020, Hayward amended the

complaint to include Salt Pro Systems LLC as a defendant (and also to include new

instances of infringement that Hayward had found in the interim). Dkt. No. 5,

Amended Complaint. Hayward also discovered another address for Salt Pool Store

at 5738 Darry Circle, Norcross, Georgia 30093. That address appears in Salt Pool

Store’s terms of service on its website. Exhibit D. The process server attempted

to serve Salt Pool Store at the Norcross, Georgia address three times, all

unsuccessful.

        Salt Pro Systems LLC was successfully served on July 28, 2020. Exhibit E,

Affidavit of Service. The process server, however, could not find Salt Pool Store

1
  A “skip trace” is used to uncover information on hard-to-find individuals in order
to locate them. Process server companies provide this service for an additional fee.
                                         7
ME1 33945565v.2
Case 2:20-cv-06105-KM-ESK Document 8-1 Filed 08/06/20 Page 8 of 11 PageID: 352




at any of its three known address. Exhibit F, Affidavits from process servers

concerning the three addresses.

        Salt Pool Store appears to be ducking service and/or concealing its location.

Although Hayward has conducted numerous Internet investigations and paid for a

skip trace report, Hayward has been unable to find a viable address at which to

serve Salt Pool Store. Even though Salt Pool Store listed on its website two of the

three addresses at which Hayward tried to effectuate service, and Hayward found

one other address through its investigation, Salt Pool Store was not actually at any

of those addresses, and thus could not be served in person.

                                   ARGUMENT

        Service upon a defendant in the United States may be effected by “following

state law for serving a summons in an action brought in courts of general

jurisdiction in the state where the district court is located or where service is

made.” Fed. R. Civ. P. 4(e)(1). In this case, Hayward may rely upon New Jersey

law for the appropriate method of service. New Jersey Court Rule 4:4-4(b)(3)

permits constructive or substitute service when personal service cannot be

effectuated.      Moreover, Fed.R.Civ.P. 4(m) permits an extension of time to

complete service upon a showing of good cause.

        When, as is the case here, a plaintiff “can find neither the defendant, nor

defendant’s last and usual abode, nor any agent upon whom service may be made,”


                                          8
ME1 33945565v.2
Case 2:20-cv-06105-KM-ESK Document 8-1 Filed 08/06/20 Page 9 of 11 PageID: 353




Rule 4:4-4 permits a plaintiff to serve a defendant with process through alternative

means. N.J. Ct. R. 4:4-4(b)(3).

        As demonstrated above, Hayward has been diligent in attempting to

complete service. Hayward has reviewed Salt Pool Store’s website, searched

consumer review websites, conducted a WHOIS domain registry search, ordered

and paid for a skip trace, and hired process servers to serve the initial and

Amended Complaint. Hayward also searched secretary of state records to find any

other information about this defendant. Hayward has sent process servers to all of

the last known addresses of Salt Pool Store, and they attempted to serve Salt Pool

three times, but Salt Pool Store could not be found at those addresses. In such a

circumstance, alternative service by e-mail is warranted. See Exhibit G, Minden

Pictures, Inc v. Ammoland, Inc., No. 3:20-cv-02276-MAS-TJB (D.N.J. June 23,

2020) (granting plaintiff’s motion for alternative service and finding plaintiff made

diligent efforts to locate and serve defendant); Exhibit H, Viahart, LLC v. Does 1-

73, No. 6:18-cv-604-RWS-KNM (E.D. T.X. June 17, 2020) (granting Plaintiff’s

motion for alternative service by e-mail).

        Service by e-mail is an appropriate alternative in this case. Salt Pool Store’s

website includes at the bottom of each page: “Get in Touch” and lists its e-mail

address as sales@saltpoolstore.com. Hayward has previously sent an e-mail to this

address and it appears to be valid because Hayward’s e-mail did not bounce back


                                             9
ME1 33945565v.2
Case 2:20-cv-06105-KM-ESK Document 8-1 Filed 08/06/20 Page 10 of 11 PageID: 354




 as undeliverable. As such, allowing service by e-mail is a practical solution that

 should be sufficient to effect service here. See Myer v. Zhao Tang Kuang, No. CV

 19-09385, 2020 WL 525913, at *2 (D.N.J. Jan. 31, 2020) (allowing motion to

 permit alternative service to the e-mail address used previously when the e-mail

 was “not returned as undeliverable.”); see also Celgene Corp. v. Blanche Ltd., No.

 CV16501SDWLDW, 2017 WL 1282200, at *3 (D.N.J. Mar. 10, 2017) (allowing

 for alternative service of process by e-mail).

          In addition, Hayward also requests an extra twenty (20) days to complete

 service in case unforeseen problems arise. Again, Hayward has been diligent and

 has tried to find the defendants through various means. As such, there is good

 cause for an extension. See Nabi v. Childs, No. CV1912872ESMAH, 2019 WL

 5800254, at *5 (D.N.J. Nov. 7, 2019) (granting motion for alternative service and

 extension of time to serve based on plaintiff’s demonstrated due diligence in its

 attempt to serve defendants not through any fault or lack of effort on plaintiff’s

 part).

                                    CONCLUSION

          For the reasons set forth above, Hayward respectfully requests that the Court

 allow alternative service by e-mail as to Defendant Saltwater Pool Supplies, d/b/a

 Salt     Pool     Store,   d/b/a   SaltPoolStore.com    via   the   e-mail    address

 sales@saltpoolstore.com and grant an extension of twenty (20) days to serve Salt


                                            10
 ME1 33945565v.2
Case 2:20-cv-06105-KM-ESK Document 8-1 Filed 08/06/20 Page 11 of 11 PageID: 355




 Pool Store.


 Dated: August 6, 2020              s/Scott S. Christie
                                    Scott S. Christie
                                    MCCARTER & ENGLISH, LLP
                                    Four Gateway Center
                                    100 Mulberry Street
                                    Newark, New Jersey 07102-4056
                                    Tel: (973) 622-4444

                                    Erik Paul Belt
                                    Anne E. Shannon
                                    MCCARTER & ENGLISH, LLP
                                    265 Franklin St.
                                    Boston, Massachusetts 02110
                                    Tel: (617) 449-6500
                                    ebelt@mccarter.com
                                    ashannon@mccarter.com

                                    Attorneys for Plaintiff
                                    Hayward Industries, Inc.




                                      11
 ME1 33945565v.2
